      Case 1:19-cv-01753-JPW-JFS Document 88 Filed 10/15/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ASSOCIATES IN MEDICAL        :                 Civil No. 1:19-CV-01753
TOXICOLOGY, P.C., and        :
PHILIP W. MOORE,             :
                             :
         Plaintiffs,         :
                             :
         v.                  :
                             :
EMOGENE RENEA SNYDER, and    :
MIGLIORE TREATMENT SERVICES, :
LLC,                         :
                             :
         Defendants.         :                 Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, on this 15th day of October, 2020, following review of

Defendant’s motion for protective order, Doc. 84, IT IS ORDERED THAT this

matter is referred to United States Magistrate Judge Joseph F. Saporito, Jr. for

resolution of this motion.



                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
